Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS
	In claim 1, page 1 of the claims, line 7, after ”aqueous medium”, insert –to modify copolymer A--	.
	In claim 1, page 1 of the claims, line 10, before ”copolymer”, insert –modified --.

	In claim 1, page 2 of the claims, line 7, before ”a base B”, insert –used in combination with --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While prior art such as EP1328553 teach using multivalent cations to form a complex with polar monomers prior to or during polymerization to form a polymer, none of the prior art is found to teach or sufficiently suggest a process comprising 
first forming a copolymer A from  10% to 50% by weight of at least one α,B-monoethylenically unsaturated C3 to C6 monocarboxylic acid (monomers A1) and the balance of at least one other monoethylenically unsaturated compound (monomers A2); 

wherein the type and amounts of the monomers A1 and A2 are chosen such that the copolymer A obtained has a glass transition temperature Tg measured according to DIN EN ISO 11357-2 (2013-09) of ≥ 70°C
reacting the copolymer A with a metal compound M selected from the group consisting of an oxide, a hydroxide, a carbonate or a hydrogen carbonate of magnesium, calcium or zinc, in an aqueous medium, in combination with a base B that differs from the metal compound M, to produce a modified copolymer A; and then
conducting free-radical polymerization of at least one other ethylenically unsaturated monomer (P) in the presence of the modified copolymer A in an aqueous medium, wherein the type and amount of the at least one monomer P is chosen such that the dispersion polymer P obtained has a glass transition temperature Tg measured in accordance with DIN EN ISO 11357-2 (2013-09) in a range of -30 to 90°C,
	wherein ≥ 50 mol% of carboxyl groups present in the copolymer A have been neutralized by the base B, and the amount of the metal compound M is 0.01% to 5% by weight, based on the weight of the copolymer A; and
	wherein the ratio of the amounts by weight of copolymer A to the at least one monomer P in the dispersion polymer P is in the range of ≥ 15 and ≤ 60 to ≥ 40 and ≤ 85.
	Thus, claims 1-15 to the process and the products made therefrom are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099.  The examiner can normally be reached on M-Th 9-7.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                       
KCE